Name: Commission Regulation (EEC) No 1881/92 of 6 July 1992 re-establishing the levying of customs duties on products of categories 58, 59 and 66 (order Nos 40.0580, 40.0590 and 40.0660), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  building and public works;  Asia and Oceania
 Date Published: nan

 No L 189/259 . 7. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1881/92 of 6 July 1992 re-establishing the levying of customs duties on products of categories 58 , 59 and 66 (order Nos 40.0580, 40.0590 and 40.0660), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended into 1992 by Council Regulation (EEC) No 3587/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of products of categories 58 , 59 and 66 (order Nos 40.0580, 40.0590 and 40.0660), originating in China, the relevant ceilings amount to 57 tonnes, 62 tonnes and 4 tonnes respectively ; Whereas on 17 January 1992 imports of the products in question into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, HAS ADOPTED THIS REGULATION : Article 1 As from 12 July 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in China : Order No Category (unit) CN code Description 40.0580 58 (tonnes) Carpets, carpeting and rugs, knotted (made up or not) 5701 10 10 5701 10 91 5701 10 93 5701 10 99 5701 90 10 5701 90 90 40.0590 59 (tonnes) Carpets and other textile floor coverings other than the carpets of category 58 5702 10 00 5702 31 10 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 (') OJ No L 370, 31 . 12. 1990, p. 39 . (2) OJ No L 341 , 12. 12. 1991 , p. 1 . This Regulation was last amended by Council Regulation (EEC) No 1 509/92 (OJ No L 159, 12. 6. 1992, p. 1 ). No L 189/26 Official Journal of the European Communities 9 . 7. 92 Order No Category(unit) CN code Description 40.0590 (cont'd) 5703 10 10 5703 10 90 5703 20 1 1 5703 20 19 5703 20 91 5703 20 99 5703 30 1 1 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 ex 5703 90 90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 40.0660 66 (tonnes) 6301 10 00 6301 20 91 6301 20 99 6301 30 90 ex 6301 40 90 ex 6301 90 90 Travelling, rugs and blankets, other than knitted or crocheted, of wool , of cotton or of man-made fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 July 1992. For the Commission Christiane SCRIVENER Member of the Commission